Title: James Madison to James Barbour, 7 February 1829
From: Madison, James
To: Barbour, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                
                            Feby. 7th. 1829.
                            
                        
                        
                        With your favr. of Novr. 13. acknd. yesterday, I recd that of the same date, in which you communicated the
                            steps you had taken & had in view, in relation to a Successor to Professor Long. The Visitors I am sure will all
                            be thankful for your attentions to that important object. Altho’ it appears that Dr. Harrison discharges well his temporary
                            trusts yet besides the uncertainty of his permanent views, it cannot but be agreeable to the Board Considering his youth,
                            to have an option such as may be presented by an offer from abroad, and which may be at the same time consistently
                            declined if not preferred, in favor of some offer at home. I have only therefore to repeat the request that there may be
                            no committment of the Visitors, which in such an event might give ground for complaint.
                        I am sorry to state that the University has lately been visited by a nervous or typhous fever, which has
                            attacked a number of the Students & has proved mortal to one. The Chairman of the Faculty Dr. Dunglison, however,
                            announces to the public, that there is every appearance of a Change in the Atmosphere putting an end to the cause of the
                            malady, which was not confined to the University. The occurrence has given some alarm & some of the Students have
                            retired from the Scene. But [it] is hoped that the alarm will soon be over. Be this as it may, it ought to form no permanent
                            objection to the healthiness for which the Spot has been notorious. The fever in question is as you well know one that has
                            no respect of places, and is as capricious in its visits as it is inexplicable in its origin. The fact of its lighting on
                            the single family on the very top of the mountain before your door, the highest in the ridge,
                            is a proof of the character here given to it.
                        
                            
                                
                            
                        
                    